Citation Nr: 0427031	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-08 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of trauma, lacerations, and contusions to the left 
side of the face. 

2.  Entitlement to service connection for residuals of a cold 
injury to the feet. 

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle and foot injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  

The veteran's claims were previously before the Board, and in 
a February 2004 remand they were returned to the RO for 
additional development.  That development has been completed, 
and the claims are once again before the Board for appellate 
review.

The issue of entitlement to an initial compensable rating for 
residuals of trauma, lacerations, and contusions to the left 
side of the face is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be notified if further action is required on his part. 


FINDINGS OF FACT

1.  The veteran is not shown to have residuals of a cold 
injury to the feet that are etiologically related to active 
service. 

2.  In an unappealed October 1994 decision, the Board denied 
the veteran's claim to reopen his claim of entitlement to 
service connection for a bilateral foot disorder.

3.  In an unappealed December 1990 rating decision, the RO 
determined that new and material evidence had not been 
presented to reopen the veteran's claim of entitlement to 
service connection for a right ankle disorder.   

4.  Evidence associated with the veteran's claims folder 
subsequent to the October 1994 Board decision and the 
December 1990 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's right foot and ankle disorder claims. 


CONCLUSIONS OF LAW

1.  Residuals of a cold injury to the feet were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  The unappealed October 1994 Board decision denying 
service connection for a bilateral foot disorder is final.  
38 U.S.C.A. §§ 5103, 5103A, 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.1104 (2003).

3.  The unappealed December 1990 rating decision denying 
service connection for a right ankle disorder is final.  38 
U.S.C.A. §§ 5103, 5103A, 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).

4.  Since the October 1994 Board decisions and the December 
1990 rating decision, new and material evidence has not been 
received, and the veteran's claims of entitlement to service 
connection for residuals of right foot and ankle injuries are 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an August 2001 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an April 2003 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection and increased rating claims, informed him of the 
reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In March 2003 letters, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the 
August 2001 RO decision was made after November 9, 2000, the 
date the VCAA was enacted and the veteran did not receive 
VCAA notice until August 2003.  The Court has mandated that a 
veteran has the right to VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini at 22, 23.  As such, 
VA must provide notice, consistent with the requirements of 
§ 5103(a), 3.159(b), and Quartuccio, supra, that informs the 
veteran of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, that the veteran is to provide, and that the veteran 
provide any evidence in his possession that pertains to the 
claim.  The Board finds that the veteran received such notice 
in March 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in March 2003 was not 
given prior to the August 2001 RO adjudication of the claims, 
the notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the April 
2003 statement of the case provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices. 

With respect to VA's duty to assist the veteran for his claim 
to reopen entitlement to service connection for residuals of 
a right ankle and foot injury, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  VA does not have a duty to provide the veteran a 
VA examination if the claim is not reopened.  The VCAA 
explicitly states that, regardless of any assistance provided 
to the claimant, new and material evidence must still be 
submitted to reopen a claim.  38 U.S.C.A. § 5103A(f) (West 
2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2003).  As discussed 
above, in this case, the RO complied with VA's notification 
requirements and informed the veteran of the information and 
evidence needed to substantiate this claim.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the December 2001 and June 2004 personal 
hearings; lay statements; private treatment reports; and VA 
outpatient treatment and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Residuals of a cold injury to the feet

The veteran is seeking entitlement to service connection for 
residuals of a cold injury to the feet.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's claim and service 
connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of a current disability, the veteran 
was diagnosed with acute gouty arthritis in March 1990.  In 
September 1990, it was noted that the veteran had corns, 
bunions, flat feet, hammertoes, and calluses on his feet and 
he underwent foot surgery in October 1990.  In January 1991, 
the veteran underwent elective surgical correction of a left 
hallux abductovalgus deformity and mallet toes, two, three, 
and four, left, and hammertoe, five, left.  At his March 1991 
VA examination, the veteran reported that he developed 
Raynaud's phenomenon during service due to the cold and 
stated that his hands and feet would turn white.  He stated 
that he was given medications, the names of which he did not 
know.  It was noted that while the veteran presently lived in 
Florida, his hands and feet were warm.  

At his April 2000 VA examination, the veteran was diagnosed 
with residuals of a cold injury, as indicated by his feet, 
his discoloration, and also cold to touch, and the dorsalis 
pedis pulse was diminished.  During the examination, the 
veteran reported that his feet became frozen during active 
service in 1948 while he was stationed in Illinois.  He 
stated that he had to walk from the barracks to the mess hall 
in temperatures that were 25 degrees below zero.  He asserted 
that he suffered excruciating pain in both feet with numbness 
that has continued to the present day.  He maintained that he 
was treated at the sick bay with rest, medication, diet, and 
ointment, and that it took approximately 2 weeks to recover.  

With respect to evidence of an in-service disease or injury, 
the veteran's service medical records contain no complaints, 
treatment, or diagnoses of any foot disorder due to a cold 
injury.  It was noted that the veteran had bilateral pes 
planus that had existed prior to service and that he was also 
diagnosed with hammertoes.  However, there was no mention of 
any bilateral foot disorder due to a cold injury.  In June 
1949, it was noted that the veteran had been walking to the 
mess hall and that he had complained that being on his feet 
for long hours caused aching in his legs and back.  His flat 
feet was again noted.  A June 1952 separation examination 
report did not include any notations regarding residuals of a 
cold injury to the veteran's feet. 

Absent evidence of an in-service injury to the veteran's feet 
due to cold temperatures, a medical nexus opinion linking any 
current foot complaints to active service is necessarily 
missing. 

The veteran has asserted that he sustained an injury to his 
feet during active service due to cold exposure.  His 
statements to that effect are not, however, corroborated by 
the medical evidence of record.  The medical evidence fails 
to establish a nexus between the veteran's current feet 
disorders and any in- service foot or toe disorder.  While 
the veteran has been diagnosed with corns, bunions, flat 
feet, hammertoes, and calluses on his feet, and while he 
underwent foot surgeries in October 1990 and January 1991, no 
physician has offered comment as to the etiology of the 
disorders.  While the April 2000 VA examiner asserted that 
the veteran had residuals of a cold injury to his feet, the  
Board notes that there is no indication that the examiner 
reviewed the claims file.  Instead, it appears that the 
veteran reported his service history.  The Board notes that 
mere recitation of the veteran's self-reported lay history 
would not constitute competent medical evidence of diagnosis 
or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  
In addition, medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  

As the record contains no objective evidence that the veteran 
sustained a cold injury to his feet during service, or was 
diagnosed with a foot disorder during service (except for 
pre-existing pes planus), there is no prior evidence of cold 
injury to the feet on which to base a nexus opinion.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  Absent evidence of residuals of a 
cold injury to the feet occurring during active service, 
service connection is not warranted.

To the extent that the veteran ascribes any current foot 
disorders to active service, it is now well established that 
a person without medical training, such as the veteran, is 
not competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (19920; see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has residuals of a cold injury to 
the feet that are etiologically related to active service.  
The appeal is accordingly denied.





2.	Residuals of right foot and ankle injuries 

The veteran requests that the Board reopen and grant his 
claims of entitlement to service connection for residuals of 
a right foot and ankle injury on the basis that he has 
submitted new and material evidence.  The Board notes that 
there are several prior decisions that have addressed the 
veteran's claim for service connection for a right foot 
disorder with consideration of the theory that his current 
right foot disorder is due to trauma sustained in an accident 
in service or on the basis that a preexisting foot disorder 
was not aggravated in service.  The Board notes that while 
the veteran has proposed alternative theories of entitlement 
to service connection for a right foot disorder, the 
underlying disability is the same.  As such, the decisions 
directed at a bilateral foot disorder, residuals of an injury 
to the right foot, and pes planus appear to relate to the 
same disorder, and as such, the same claim.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).

In this regard, in a May 1957 rating decision, service 
connection for a right foot disorder due to trauma was 
denied.  In that decision, the RO denied the veteran's claim 
of entitlement to service connection for a right foot 
disorder on the basis that there was no evidence that the 
veteran sustained a right foot injury during active service.  
Upon the receipt of supplemental service records, the RO, in 
a subsequent July 1957 rating decision confirmed the prior 
denial and essentially denied service connection for a 
bilateral foot disorder on the basis that the veteran's foot 
condition was shown to have preceded his period of active 
service and was not aggravated therein.  In October 1994 the 
Board determined that no new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for a bilateral foot disorder.  At that time, the 
Board reviewed VA medical records, a hearing transcript, 
personal statements, and VA examination reports.  Following a 
review of the evidence, the Board determined that the 
evidence merely showed continued treatment for various foot 
disorders many years following the veteran's military 
service, and did not reflect evidence showing aggravation of 
a foot disorder that preexisted service.  The October 1994 
decision is final.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. § 20.1104 (2003).  

With respect to the veteran's claim of entitlement to service 
connection for a right ankle disorder, in an August 1959 
Board decision, service connection was denied.  The August 
1959 Board decision denied the veteran's claim of entitlement 
to service connection for a residuals of a right ankle injury 
on the basis that there was no mention of a right ankle 
injury in the December 1948 treatment records in which the 
veteran was treated for injuries sustained during an 
automobile accident.  Instead, service records showed that 
the veteran had contusions and lacerations to his face, as 
well as a brush burn on his left tibia.  There was no mention 
of any injury to the veteran's right foot or ankle.  In a 
December 1990 rating decision, the RO determined that new and 
material evidence had not been presented to reopen the 
veteran's claim of entitlement to service connection for a 
right ankle disorder.  The December 1990 rating decision is 
final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  

In February 2001, the veteran requested that his service 
connection claims be reopened.  An August 2001 rating 
decision denied reopening the claims on the basis that new 
and material evidence had not been submitted.  The veteran 
disagreed with that decision and initiated a timely appeal.  
As there are prior final decisions for these claims, the 
October 1994 Board decision and the December 1990 rating 
decision, the Board is required to determine whether new and 
material evidence has been presented before reopening and 
adjudicating the service connection claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1980). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed. 
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claim prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the October 1994 and 
December 1990 decisions, the veteran submitted VA outpatient 
treatment records and private treatment reports chronicling 
the ongoing treatment of his feet and right ankle.  However, 
none of the treatment records note the etiology of the 
veteran's right foot or ankle disorders and none of the 
treating physicians offered opinions as to their etiology.  

While VA outpatient treatment reports indicate that the 
veteran suffers from right foot and ankle disorders, this is 
not an element for which evidence was lacking in October 1994 
and December 1990.  The Court has held that medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

The veteran's contentions that his right foot and ankle 
disorders are related to service are reiterations of similar 
statements previously considered by the RO and as such cannot 
be considered to be new.  Moreover, such statements are not 
material.  It is now well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as date of onset or cause of 
a disability.  See Espiritu supra.

Thus, there has been no evidence added to the record which 
addresses the matters of in-service incurrence or aggravation 
of residuals of a right foot and ankle injury, or a nexus 
between any current right foot and ankle disorders and the 
veteran's active service.  Absent the presentation of such 
evidence, new and material evidence cannot be said to have 
been submitted and the claim cannot be reopened.

For the reasons stated above, the Board finds that the 
evidence submitted subsequent to the October 1994 and 
December 1990 final denials of the veteran's claims is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, new and 
material evidence has not been submitted and the claim for 
entitlement to service connection for residuals of a right 
foot and ankle injury is not reopened.


ORDER

Service connection for residuals of a cold injury to the feet 
is denied. 

The claim of entitlement to service connection for residuals 
of right foot and ankle injuries is not reopened; the appeal 
is denied.


REMAND

The Board has determined that additional development is 
necessary for the veteran's claims of entitlement to service 
connection for residuals of trauma, lacerations, and 
contusions to the left side of the face. 

The Board notes that during active service in December 1948, 
the veteran was involved in an automobile accident in which 
he sustained a contusion at the root of his nose with a 
laceration of 1 cm. in length.  It was also noted that he had 
superficial lacerations and contusions on the left side of 
his face near the base of his nose and left side of the upper 
lip.  It was noted that the closure of the wound was done by 
primary suture using Procaine.  

At his June 2004 personal hearing, the veteran testified that 
he had scars on the inside of his mouth due to his in-service 
accident and was unable to brush his teeth with a toothbrush.  
He stated that he had to use a cloth to clean his teeth so as 
to not inflame his gums or upper lip.  He also stated that he 
could not wear "partials" due to pain.  

In light of the veteran's contentions set forth at his 
personal hearing and the evidence showing that he sustained 
lacerations and contusions to the face during active service, 
the Board finds that a VA examination is in order.  
Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine whether he has any residual 
scars on the inside of his mouth that are 
etiologically related to his in-service 
automobile accident.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
specifically requested to review the 
claims file, along with the veteran's 
service medical records, and offer 
comments and an opinion on the following:

(a) Identify any current scars, 
lacerations, or contusions inside 
the veteran's mouth; 

(b) As to each scar currently 
diagnosed, indicate whether it is 
at least as likely as not that the 
scar is etiologically related to 
residuals of the veteran's December 
1948 automobile accident;

(c) If the veteran is found to have 
scars on the inside of his mouth 
that are residual from his December 
1948 automobile accident, please 
comment on the following: 

-The examiner should report on 
the size and width of the scar 
in square inches; 

-The examiner should indicate 
whether the scar is deep (i.e., 
one associated with underlying 
soft tissue damage) or causes 
limitation of motion; or 
superficial (i.e., not 
associated with underlying soft 
tissue damage) and does not 
cause limited motion; or 
superficial and unstable; or 
superficial and painful; or 
whether there is evidence that 
the scar is poorly nourished, 
subject to ulceration, tender 
or painful to palpation; or is 
productive of other limitation 
of function.  

All opinions should be supported by 
a clear rationale, and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

2.  The RO should then review the record 
and readjudicate the veteran's claim.  If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



